            Case 2:20-mj-00547-PLM Document 8 Filed 08/28/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE

10
     UNITED STATES OF AMERICA                        No: MJ20-547
11
                    Plaintiff,
12
     vs.                                             MOTION FOR WITHDRWAL OF
13                                                   COUNSEL
14   DESMOND DAVID-PITTS
15                  Defendant
16

17          Pursuant to LCR 83.2(b)(1), J. Talitha Hazelton of The Smith Law, LLC hereby

18   moves for leave to withdraw as counsel for Defendant DAVID-PITTS. Defendant qualifies

19   for and has been represented by the Federal Defender’s Office. (Dkt. 5, Dkt. 7). I have

20   complied with the requirements of LCR 83.2(b)(4) and 83.2(b)(1). The discovery cut-off in

21   this case has not yet been set, and there is not future trial date scheduled. The defendant is
22   in custody at the FEDERAL DETENTION CENTER located at 2425 S 200th Street in
23   Seattle, Washington, 98198.
24          I have conferred with both the Assistant Federal Defender and Mr. David-Pitts,
25   neither of whom object to the instant motion.
26

27

28
                                                                                SMITH LAW, LLC
     MOTION FOR WITHDRWAL OF COUNSEL - 1
                                                                                   4301 NE 4th St.
                                                                                      PO Box 2767
                                                                                Renton, WA 98059
                                                                            sade@thesmithlaw.com
                                                                               Tel: (206) 715-4248
     NO. MJ20-547
                                                                               Fax: (206) 900-2664
           Case 2:20-mj-00547-PLM Document 8 Filed 08/28/20 Page 2 of 3



 1         DATED this August 28, 2020.
 2
                                     By /s/ Talitha Hazelton
 3                                      Talitha Hazelton, WSBA No. 52460
                                        4301 NE 4th St. PO BOX 2767
 4                                      Renton, WA 98058
                                        talitha@thesmithlaw.com
 5
                                        Tel: (206) 715-4248
 6                                      Fax: (206) 900-2664
                                        Attorney for Defendant
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                    SMITH LAW, LLC
     MOTION FOR WITHDRWAL OF COUNSEL - 2
                                                                       4301 NE 4th St.
                                                                          PO Box 2767
                                                                    Renton, WA 98059
                                                                sade@thesmithlaw.com
                                                                   Tel: (206) 715-4248
     NO. MJ20-547
                                                                   Fax: (206) 900-2664
             Case 2:20-mj-00547-PLM Document 8 Filed 08/28/20 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE
 2
             I hereby certify that on August 28, 2020 I electronically filed the foregoing
 3
     document with the Clerk of the Court using the CM/ECF system, which will send
 4
     notification of filing to all registered parties.
 5

 6                                           By /s/ Talitha Hazelton
                                                Talitha Hazelton, WSBA No. 52460
 7                                              THE SMITH LAW, LLC
                                                4301 NE 4th St. PO BOX 2767
 8
                                                Renton, WA 98058
 9                                              talitha@thesmithlaw.com
                                                Tel: (206) 715-4248
10                                              Fax: (206) 900-2664
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                  SMITH LAW, LLC
     CERTIFICATE OF SERVICE                                                          4301 NE 4th St.
                                                                                        PO Box 2767
                                                                                  Renton, WA 98059
                                                                              sade@thesmithlaw.com
                                                                                 Tel: (206) 715-4248
     NO. MJ20-547
                                                                                 Fax: (206) 900-2664
